UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2012 Annual Report to Shareholders DWS Strategic High Yield Tax-Free Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 38 Statement of Assets and Liabilities 40 Statement of Operations 41 Statement of Cash Flows 42 Statement of Changes in Net Assets 43 Financial Highlights 48 Notes to Financial Statements 59 Report of Independent Registered Public Accounting Firm 60 Information About Your Fund's Expenses 61 Tax Information 62 Summary of Management Fee Evaluation by Independent Fee Consultant 66 Board Members and Officers 71 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. The municipal market overall provided exceptionally strong returns over the fund's most recent fiscal period ended May 31, 2012. DWS Strategic High Yield Tax-Free Fund posted a return of 13.88% for the period. The overall municipal bond market, as measured by the unmanaged Barclays Municipal Bond Index, delivered a total return of 10.40% for the same period. "The municipal market overall provided exceptionally strong returns over the fund's most recent fiscal period." Throughout the period, the U.S. Federal Reserve Board (the Fed) kept short-term rates anchored near zero, in keeping with its announced intentions through at least late 2014. By contrast, longer-term U.S. Treasury rates were quite volatile as they responded to headlines surrounding the sovereign debt crisis in Europe and investors eagerly followed the stream of U.S. economic data. However, the overall trend with U.S. Treasury rates was downward, and taxable rates reached all-time lows late in the period as concerns over the viability of the euro heightened. Municipals overall benefited from the declining rate environment, as well as from relatively low new issue supply. Mutual fund flows were consistently positive beginning in late 2011, and retail buyers were supportive of municipals as well for most of the period. Along the municipal yield curve, the two-year bond yield decreased 11 basis points from 0.44% to 0.33%, while the 30-year yield fell 122 basis points from 4.30% to 3.08%, resulting in a total flattening of 111 basis points. (See the Municipal Bond Yield Curve graph on the following page for municipal bond yield changes from the beginning to the end of the period.) Credit spreads — the yield differential provided by lower-quality issues vs. AAA-rated issues — generally narrowed for the 12 months as investors sought incremental yield and fears of a municipal credit crisis continued to dissipate. About Municipal Bonds A municipal bond is a bond issued by a state or local government, or one of its agencies. Issuers may include cities, counties, public utility districts and school districts, as well as publicly owned airports or seaports, redevelopment agencies and special purpose districts. For most municipal bonds, interest income received by holders is exempt from the federal income tax and from the income tax of the state in which it is issued. For general obligation bonds, payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. For revenue bonds, principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. Projects financed by revenue bonds may include toll roads, bridges, airports, water and sewage treatment facilities, hospitals, and subsidized housing. Many of these bonds are issued by special authorities created for that particular purpose. The historical default rate for municipal bonds is significantly lower than that of corporate bonds. As with corporate bonds, municipal bonds are graded by ratings agencies such as Standard & Poor's and Moody's Investors Service, on a scale from "AAA", or the highest quality, down to more speculative levels. Municipal Bond Yield Curve (as of 5/31/11 and 5/31/12) Source: Municipal Market Data, AAA-rated universe This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Positive and Negative Contributors to Fund Performance With a relatively steep yield curve as the period began, we had a tilt in the portfolio towards longer-term issues in the 20-to-30-year maturity range. This exposure added to relative performance, as longer-term issues benefited the most from the declining interest rate environment over the period. The fund has had significant exposure to municipal issues rated below- investment-grade, which boosted relative performance as credit spreads narrowed over the period. In addition, within the investment grade portion of the fund, we have maintained significant exposure to issues in the BBB or A ranges. This helped performance relative to the benchmark as credit spreads narrowed and prices rose for many of these issues. With respect to specific sectors, the fund's substantial exposure to health-care-related issues was a leading contributor to performance. During the period, we hedged a portion of the fund's assets against interest rate changes using LIBOR (London Interbank Offered Rate, a benchmark for taxable interest rates) swaps. With a LIBOR swap, we in effect take a short position against the taxable market in order to manage the fund's overall duration and interest rate sensitivity. This hurt fund returns as the taxable market, as reflected by LIBOR, outperformed municipals across most maturities during the period, meaning that the value of the short position declined. Outlook and Positioning Municipal bond yields are at attractive levels on a historical basis vs. U.S. Treasury bonds. To illustrate, at the end of May 2012, the 10-year municipal bond yield of 1.79% was 113% of the comparable-maturity U.S. Treasury bond yield before taking into account the tax advantage of municipals. The 30-year municipal yield of 3.08% was 116% of the comparable U.S. Treasury yield. While the municipal yield curve has flattened in recent quarters, longer-term issues continue to carry a substantial yield advantage and we are continuing to focus purchases on bonds with maturities in the 20-to-25-year range. While the economic climate remains uncertain, many state and local governments have shown progress in enacting necessary spending cuts and tax increases. Nonetheless, the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. We monitor the fund's holdings and will not hesitate to take appropriate action if there are signs of credit deterioration. We will continue to take a prudent approach to investing in the municipal market that emphasizes careful security selection and broad diversification, while seeking to maintain an attractive dividend and minimize capital gain distributions. Portfolio Management Team Philip G. Condon, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 1987. • Head of US Retail Fixed Income Funds. • Joined Deutsche Asset Management in 1983. • Over 34 years of investment industry experience. • BA and MBA, University of Massachusetts at Amherst. Rebecca L. Flinn, Director Portfolio Manager of the fund. Joined the fund in 1998. • Joined Deutsche Asset Management in 1986. • Over 24 years of investment industry experience. • BA, University of Redlands, California. A. Gene Caponi, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset Management in 1998. • Prior experience as an investment analyst and banker at T. Rowe Price Associates, Lehman Brothers, The Sanwa Bank and Ayco/American Express. • Over 20 years of investment industry experience. • BS, State University of New York, Oswego; MBA, State University of New York at Albany. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Sovereign debt is debt that is issued by a national government. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. One basis point equals 1/100 of a percentage point. Short position is the sale of a borrowed security with the expectation that it will fall in value, while a long position is the purchase of a security with the expectation that it will increase in value. Performance Summary May 31, 2012 (Unaudited) Average Annual Total Returns as of 5/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Barclays Municipal Bond Index+ % Adjusted for the Maximum Sales Charge Class A (max 2.75% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Barclays Municipal Bond Index+ % No Sales Charges Life of Institutional Class* Class S % N/A Institutional Class % % % N/A % Barclays Municipal Bond Index+ % * Institutional Class shares commenced operations on August 19, 2002. The performance shown for the index is for the time period of August 31, 2002 through May 31, 2012, which is based on the performance period of the life of Institutional Class. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2011 are 1.08%, 1.87%, 1.82%, 0.94% and 0.82% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 5/31/12 $ 5/31/11 $ Distribution Information: Twelve Months as of 5/31/12: Income Dividends $ Capital Gain Distributions $ May Income Dividend $ SEC 30-day Yield++ as of 5/31/12 % Tax Equivalent Yield++ as of 5/31/12 % Current Annualized Distribution Rate++ as of 5/31/12 % ++ The SEC yield is net investment income per share earned over the month ended May 31, 2012 shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 3.00%, 2.33%, 2.34%, 3.19% and 3.31% for Classes A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on May 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 4.29%, 3.51%, 3.53%, 4.40% and 4.52% for Classes A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — High-Yield Municipal Funds Category as of 5/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 71 3-Year of 85 5-Year 9 of 7 10-Year 17 of 87 19 Class B 1-Year of 86 3-Year of 95 5-Year 34 of 27 10-Year 54 of 87 62 Class C 1-Year of 85 3-Year of 95 5-Year 32 of 25 10-Year 50 of 87 57 Class S 1-Year of 67 3-Year of 78 5-Year 5 of 4 10-Year 11 of 87 12 Institutional Class 1-Year of 66 3-Year of 76 5-Year 4 of 3 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of May 31, 2012 Principal Amount ($) Value ($) Municipal Bonds and Notes 93.0% Alabama 0.1% Montgomery, AL, Medical Clinic Board, Health Care Facility Revenue, Jackson Hospital & Clinic, 5.25%, 3/1/2036 Arizona 1.2% Arizona, Salt Verde Financial Corp., Gas Revenue, 5.25%, 12/1/2025 Maricopa County, AZ, Pollution Control Corp. Revenue, El Paso Electric Co. Project, Series B, 7.25%, 4/1/2040 Pima County, AZ, Industrial Development Revenue, Tucson Electric Power: 5.75%, 9/1/2029 Series A, 6.375%, 9/1/2029 Tempe, AZ, Industrial Development Authority Revenue, Tempe Life Care Village, Inc.: Series A, 6.25%, 12/1/2042 Series A, 6.25%, 12/1/2046 Yavapai County, AZ, Industrial Development Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, Series A-1, 144A, AMT, 4.9%, 3/1/2028 California 10.9% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series E-1, 0.13%***, 4/1/2045, LOC: Bank of Tokyo-Mitsubishi UFJ Series F-1, 5.125%, 4/1/2039 Series F-1, 5.5%, 4/1/2043 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034 California, Morongo Band of Mission Indians, Enterprise Casino Revenue, Series B, 144A, 6.5%, 3/1/2028 California, State General Obligation: 5.0%, 2/1/2032 5.0%, 8/1/2034 5.0%, 9/1/2041 5.5%, 3/1/2040 California, State General Obligation, Various Purposes: 5.0%, 11/1/2032 5.0%, 6/1/2037 5.0%, 11/1/2037 5.0%, 12/1/2037 5.0%, 4/1/2038 5.25%, 10/1/2032 5.25%, 4/1/2035 5.75%, 4/1/2031 California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series C, 0.12%***, 3/1/2047, LOC: Bank of Montreal California, State Public Works Board, Lease Revenue, Capital Projects: Series A-1, 6.0%, 3/1/2035 Series I-1, 6.375%, 11/1/2034 California, Statewide Communities Development Authority Revenue, Kaiser Permanente, Series A, 5.0%, 4/1/2042 Long Beach, CA, Bond Finance Authority, Natural Gas Purchase Revenue, Series A, 5.25%, 11/15/2023 Los Angeles, CA, Department of Water & Power Revenue, Power Systems, Series A-3, 0.13%***, 7/1/2035, SPA: Scotiabank San Buenaventura, CA, Community Memorial Health Systems, 7.5%, 12/1/2041 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Francisco City & County, CA, Redevelopment Agency, Leland Polk Senior Community, Series A, AMT, 0.26%***, 12/1/2019, LOC: Citibank NA San Francisco, CA, City & County Public Utilities Commission, Water Revenue, Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay South Redevelopment, Series D, 7.0%, 8/1/2041 Vernon, CA, Electric Systems Revenue, Series A, 5.5%, 8/1/2041 Colorado 1.8% Colorado, E-470 Public Highway Authority Revenue: Series C, 5.375%, 9/1/2026 Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Christian Living Communities Project, Series A, 5.75%, 1/1/2037 Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Health Facilities Authority Revenue, Valley View Hospital Association, 5.75%, 5/15/2036 Colorado, Housing & Finance Authority, Single Family Mortgage, "I", Series B3, 0.17%***, 11/1/2021, LOC: Fannie Mae, Freddie Mac Colorado, Public Energy Authority, Natural Gas Purchased Revenue, 6.25%, 11/15/2028, GTY: Merrill Lynch & Co., Inc. Colorado, Regional Transportation District, Private Activity Revenue, Denver Transit Partners, 6.0%, 1/15/2041 Colorado, State Health Facilities Authority Revenue, Christian Living Community, 6.375%, 1/1/2041 Montrose, CO, Memorial Hospital Revenue, 6.375%, 12/1/2023 Connecticut 1.6% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Connecticut, Mohegan Tribe Indians Gaming Authority, Priority Distribution, 144A, 5.25%, 1/1/2033 Hamden, CT, Facility Revenue, Whitney Center Project, Series A, 7.625%, 1/1/2030 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A, 6.5%, 9/1/2031* Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe: Series B, 144A, Zero Coupon, 9/1/2010* Series B, 144A, Zero Coupon, 9/1/2011* Series B, 144A, Zero Coupon, 9/1/2012* Series B, 144A, Zero Coupon, 9/1/2013* Series B, 144A, Zero Coupon, 9/1/2014* Mashantucket, CT, Sports, Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A, 5.7%, 9/1/2012* Florida 6.8% Bayside, FL, Sales & Special Tax Revenue, Community Development District, Series A, 6.3%, 5/1/2018 Florida, Capital Region Community Development District, Capital Improvement Revenue, Series A, 7.0%, 5/1/2039 Florida, Harbourage at Braden River Community Development District, Capital Improvement Revenue, Series A, 6.125%, 5/1/2034 Florida, Middle Village Community Development District, Special Assessment, Series A, 6.0%, 5/1/2035 Florida, Special Assessment Revenue, East Park Community Development District, Series A, 7.5%, 5/1/2039* Florida, Tolomato Community Development District, Special Assessment, 5.4%, 5/1/2037 Florida, Village Community Development District No. 9, Special Assessment Revenue: 5.5%, 5/1/2042 7.0%, 5/1/2041 Highlands County, FL, Health Facilities Authority Revenue, Adventist Health System: Series G, 5.125%, 11/15/2020 Series G, Prerefunded, 5.125%, 11/15/2020 Series G, Prerefunded, 5.125%, 11/15/2021 Series G, 5.125%, 11/15/2022 Series G, Prerefunded, 5.125%, 11/15/2022 Series G, 5.125%, 11/15/2023 Series G, Prerefunded, 5.125%, 11/15/2023 Hillsborough County, FL, Industrial Development Authority Revenue, Health Facilities, University Community Hospital, Series A, Prerefunded, 5.625%, 8/15/2029 Lee County, FL, Airport Revenue, Series A, AMT, 5.375%, 10/1/2032 Martin County, FL, Health Facilities Authority, Martin Memorial Medical Center, 5.5%, 11/15/2042 Miami Beach, FL, Health Facilities Authority, Mount Sinai Medical Center: 144A, 6.75%, 11/15/2029 144A, Prerefunded, 6.75%, 11/15/2029 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A, AMT, 5.25%, 10/1/2033, INS: AGC Series A-1, 5.5%, 10/1/2041 Miami-Dade County, FL, Double Barreled Aviation, 5.0%, 7/1/2041 Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2034 Orange County, FL, Health Facilities Authority Revenue, Orlando Regional Healthcare, Series C, 5.25%, 10/1/2035 Orlando, FL, Greater Aviation Authority, Airport Facilities Revenue, Jet Blue Airways Corp., AMT, 6.5%, 11/15/2036 Palm Beach County, FL, Health Facilities Authority Revenue, Waterford Project, 5.375%, 11/15/2022 Palm Beach County, FL, Health Facilities Authority, Retirement Community Revenue, Acts Retirement-Life Communities, Inc., 5.5%, 11/15/2033 Port St. Lucie, FL, Special Assessment Revenue, Southwest Annexation District 1, Series B, 5.0%, 7/1/2027, INS: NATL Seminole Tribe, FL, Special Obligation Revenue: Series A, 144A, 5.5%, 10/1/2024 Series A, 144A, 5.75%, 10/1/2022 South Miami, FL, Health Facilities Authority Hospital Revenue, Baptist Health South Florida Group: 5.0%, 8/15/2024 5.0%, 8/15/2025 Georgia 4.0% Americus-Sumter County, GA, Hospital & Healthcare Revenue, Hospital Authority, South Georgia Methodist, Series A, 6.375%, 5/15/2029 Atlanta, GA, Airport Revenue, Series C, AMT, 5.0%, 1/1/2037 Atlanta, GA, Tax Allocation, Beltline Project, Series B, 7.375%, 1/1/2031 Atlanta, GA, Tax Allocation, Princeton Lakes Project, 144A, 5.5%, 1/1/2031 Atlanta, GA, Water & Wastewater Revenue: Series B, 5.375%, 11/1/2039, INS: AGMC Series A, 6.25%, 11/1/2034 De Kalb County, GA, Hospital Authority Revenue, Anticipation Certificates, Dekalb Medical Center, Inc. Project, 6.125%, 9/1/2040 De Kalb County, GA, Water & Sewer Revenue: Series A, 5.25%, 10/1/2032 Series A, 5.25%, 10/1/2033 Series A, 5.25%, 10/1/2036 Series A, 5.25%, 10/1/2041 Georgia, Glynn-Brunswick Memorial Hospital Authority Revenue, Anticipation Certificates-Southeast Health, Series A, 5.625%, 8/1/2034 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2019 (a) Series A, 5.5%, 9/15/2024 Guam 0.8% Government of Guam, General Obligation, Series A, 7.0%, 11/15/2039 Government of Guam, Waterworks Authority, Water & Wastewater System Revenue, 5.5%, 7/1/2016 Guam, Power Authority Revenue, Series A, 5.5%, 10/1/2030 Hawaii 1.7% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2034 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, 15 Craigside Project, Series A, 9.0%, 11/15/2044 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc.: Series B, AMT, 4.6%, 5/1/2026, INS: FGIC 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Illinois 7.5% Channahon, IL, Morris Hospital Revenue, Series D, 0.17%***, 12/1/2032, LOC: U.S. Bank NA Chicago, IL, Board of Education, Series A, 5.5%, 12/1/2039 Chicago, IL, Board of Education, Dedicated Revenues, Series A-2, 0.16%***, 3/1/2026, LOC: Northern Trust Co. Chicago, IL, General Obligation: Series A, 5.0%, 1/1/2033 Series A, 5.25%, 1/1/2029, INS: AGMC Series A, 5.25%, 1/1/2035 Chicago, IL, O'Hare International Airport Revenue, Third Lien: Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Chicago, IL, Waterworks Revenue, 5.0%, 11/1/2042 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Friendship Village of Schaumburg: Series A, 5.625%, 2/15/2037 7.25%, 2/15/2045 Illinois, Finance Authority Revenue, Park Place of Elmhurst: Series D-3, 6.25%, 8/15/2015 Series A, 8.125%, 5/15/2040 Illinois, Finance Authority Revenue, Roosevelt University Project, 6.5%, 4/1/2044 Illinois, Finance Authority Revenue, Rush University Medical Center, Series B, 5.75%, 11/1/2028, INS: NATL Illinois, Finance Authority Revenue, Swedish Covenant Hospital, Series A, 6.0%, 8/15/2038 Illinois, Finance Authority Revenue, The Admiral at Lake Project: Series D-3, 6.0%, 5/15/2017 Series A, 7.75%, 5/15/2030 Series A, 8.0%, 5/15/2040 Series A, 8.0%, 5/15/2046 Illinois, Finance Authority Revenue, Three Crowns Park Plaza: Series A, 5.875%, 2/15/2026 Series A, 5.875%, 2/15/2038 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place, Series B, 5.0%, 6/15/2050, INS: AGMC Illinois, Municipal Electric Agency, Power Supply Revenue: Series A, 5.25%, 2/1/2023, INS: FGIC, NATL Series A, 5.25%, 2/1/2024, INS: FGIC, NATL Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Finance Authority Revenue, Ascension Health Credit Group: Series A, 5.0%, 11/15/2032 Series A, 5.0%, 11/15/2037 Illinois, State Finance Authority Revenue, Trinity Health Corp., Series L, 5.0%, 12/1/2030 Indiana 0.5% Indiana, Health & Educational Facility Financing Authority, Hospital Revenue, Community Foundation Northwest, 5.5%, 3/1/2037 Indiana, Hospital & Healthcare Revenue, Health Facilities Finance Authority, Greenwood Village South Project, 5.625%, 5/15/2028 North Manchester, IN, Peabody Retirement Community Project Revenue, Series A, 2.755%, 7/1/2033 (b) Vigo County, IN, Hospital Authority Revenue, Union Hospital, Inc.: 144A, 5.5%, 9/1/2027 8.0%, 9/1/2041 Iowa 0.6% Altoona, IA, Urban Renewal Tax Increment Revenue, Annual Appropriation: 6.0%, 6/1/2034 6.0%, 6/1/2039 Cedar Rapids, IA, First Mortgage Revenue, Cottage Grove Place, Series A, 5.875%, 7/1/2028 Iowa, Finance Authority Retirement Community Revenue, Edgewater LLC Project, 6.5%, 11/15/2027 Kansas 0.6% Lenexa, KS, Health Care Facility Revenue, 5.5%, 5/15/2039 Lenexa, KS, Health Care Facility Revenue, Lakeview Village, Inc. Project, 7.25%, 5/15/2039 Wichita, KS, Hospital Revenue, Facilities Improvement, Series III-A, 5.0%, 11/15/2034 Wyandotte County, KS, Unified Government Special Obligation Revenue, Sales Tax, Series B, 5.0%, 12/1/2020 Kentucky 1.1% Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2033, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 2.2% DeSoto Parish, LA, Environmental Improvement Revenue, International Paper Co. Project: Series A, AMT, 5.0%, 11/1/2018 Series A, AMT, 5.75%, 9/1/2031 Louisiana, Local Government Environmental Facilities & Community Development, Westlake Chemical Corp., Series A, 6.5%, 8/1/2029 Louisiana, Local Government Environmental Facilities, Community Development Authority Revenue, 6.75%, 11/1/2032 Louisiana, Public Facilities Authority Revenue, Ochsner Clinic Foundation Project, 6.75%, 5/15/2041 Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maine 0.5% Maine, Health & Higher Educational Facilities Authority Revenue, Maine General Medical Center, 6.75%, 7/1/2036 Maryland 1.9% Anne Arundel County, MD, Special Obligation, National Business Park North Project, 6.1%, 7/1/2040 Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2031 Series B, 5.25%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Adventist Healthcare, Series A, 6.125%, 1/1/2036 Maryland, State Health & Higher Educational Facilities Authority Revenue, Doctors Community Hospital, Inc., 5.75%, 7/1/2038 Maryland, State Health & Higher Educational Facilities Authority Revenue, Mercy Medical Center: Series A, 5.0%, 7/1/2037 6.25%, 7/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital: 5.75%, 1/1/2033 6.0%, 1/1/2028 Massachusetts 3.6% Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project: AMT, 6.5%, 9/1/2035 AMT, 8.0%, 9/1/2035* Massachusetts, Development Finance Agency, Senior Living Facility Revenue, Groves-Lincoln: Series A, 7.75%, 6/1/2039 Series A, 7.875%, 6/1/2044 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Civic Investments, Series A, Prerefunded, 9.0%, 12/15/2015, GTY: Harvard Pilgrim Health Care Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056* Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2039 Massachusetts, State Development Finance Agency Revenue, Masonic Nursing Home, Series B, 0.12%***, 7/1/2032, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series L, 5.0%, 7/1/2036 Massachusetts, State Development Finance Agency Revenue, Tufts Medical Center, Inc., Series I, 7.25%, 1/1/2032 Massachusetts, State Health & Educational Facilities Authority Revenue, Caregroup Healthcare System: Series E-1, 5.0%, 7/1/2028 Series E-1, 5.125%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Jordan Hospital, Series B, 6.875%, 10/1/2015 Massachusetts, State Health & Educational Facilities Authority Revenue, Milford Regional Medical Center: Series E, 5.0%, 7/15/2022 Series E, 5.0%, 7/15/2032 Series E, 5.0%, 7/15/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, South Shore Hospital: Series F, 5.625%, 7/1/2019 Series F, 5.75%, 7/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Industrial Finance Agency, JHC Assisted Living Corp., Series A, 144A, 0.19%***, 12/1/2029, LOC: TD Bank NA Massachusetts, State Port Authority Special Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2016, INS: AMBAC Series A, AMT, 5.5%, 1/1/2018, INS: AMBAC Michigan 3.0% Dearborn, MI, Economic Development Corp. Revenue, Limited Obligation, Henry Ford Village: 7.0%, 11/15/2038 7.125%, 11/15/2043 Detroit, MI, Sales & Special Tax Revenue, Downtown Development Authority, Zero Coupon, 7/1/2012 Detroit, MI, Sewer Disposal Revenue, Series D, 0.914%**, 7/1/2032, INS: AGMC Detroit, MI, Water Supply Systems Revenue, Series A, 5.75%, 7/1/2037 Kalamazoo, MI, Economic Development Corp. Revenue, Limited Obligation, Heritage Community: 5.375%, 5/15/2027 5.5%, 5/15/2036 Michigan, State Finance Authority Revenue, Trinity Health Corp., 5.0%, 12/1/2031 Michigan, State Grant Anticipation Bonds, 5.25%, 9/15/2023, INS: AGMC Michigan, State Hospital Finance Authority Revenue, Henry Ford Health Hospital, 5.75%, 11/15/2039 Michigan, State Hospital Finance Authority, Trinity Health Credit Group, Series C, 5.0%, 12/1/2034 Oakland County, MI, Economic Development Corp., Limited Obligation Revenue, Motion Picture Studios, Recovery Zone Project, Series A, 144A, 7.0%, 8/1/2040 Minnesota 0.2% Minnesota, Tobacco Securitization Authority, Tobacco Settlement Revenue, Series B, 5.25%, 3/1/2031 Mississippi 1.0% Lowndes County, MS, Solid Waste Disposal & Pollution Control Revenue, Weyerhaeuser Co. Project, Series A, 6.8%, 4/1/2022 Warren County, MS, Gulf Opportunity Zone, International Paper Co.: Series A, 5.375%, 12/1/2035 Series A, 5.5%, 9/1/2031 Series A, 5.8%, 5/1/2034, GTY: International Paper Co. Series A, 6.5%, 9/1/2032 Missouri 0.7% Cass County, MO, Hospital Revenue, 5.5%, 5/1/2027 Kansas City, MO, Industrial Development Authority, Health Facilities Revenue, First Mortgage, Bishop Spencer, Series A, 6.5%, 1/1/2035 Kirkwood, MO, Industrial Development Authority, Retirement Community Revenue, Aberdeen Heights: Series A, 8.25%, 5/15/2039 Series A, 8.25%, 5/15/2045 Missouri, State Health & Educational Facilities Authority, Lutheran Senior Services, 6.0%, 2/1/2041 St. Louis, MO, Lambert-St. Louis International Airport Revenue, Series A-1, 6.625%, 7/1/2034 Nebraska 0.4% Douglas County, NE, Hospital Authority No. 002 Revenue, Health Facilities, Immanuel Obligation Group, 5.625%, 1/1/2040 Lancaster County, NE, Hospital Authority No.1, Health Facilities Revenue, Immanuel Obligation Group, 5.625%, 1/1/2040 Nebraska, Central Plains Energy Project Revenue, Project No. 1, Series A, 5.25%, 12/1/2021 Nevada 0.6% Clark County, NV, School District, Series A, 5.0%, 6/15/2022, INS: FGIC, NATL Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier, 7.375%, 1/1/2030* 60 Reno, NV, Hospital Revenue, Renown Regional Medical Center Project, Series A, 5.0%, 6/1/2027 Sparks, NV, Local Improvement Districts, Limited Obligation District No. 3, 6.75%, 9/1/2027 New Hampshire 1.3% New Hampshire, Health & Education Facilities Authority Revenue, Havenwood-Heritage Heights: Series A, 5.35%, 1/1/2026 Series A, 5.4%, 1/1/2030 New Hampshire, Health & Education Facilities Authority Revenue, Wentworth-Douglas Hospital, Series A, 7.0%, 1/1/2038 New Hampshire, Senior Care Revenue, Health & Educational Facilities Authority, New Hampshire Catholic Charities, 5.8%, 8/1/2022 New Hampshire, Senior Care Revenue, Health & Educational Facilities Authority, Rivermead at Peterborough: 5.5%, 7/1/2013 5.625%, 7/1/2018 New Hampshire, State Business Finance Authority Revenue, Elliot Hospital Obligation Group, Series A, 6.125%, 10/1/2039 New Hampshire, State Business Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 5.2%, 5/1/2027 New Hampshire, State Health & Education Facilities Authority Revenue, Rivermead Retirement Community: Series A, 6.625%, 7/1/2031 Series A, 6.875%, 7/1/2041 New Jersey 4.4% Middlesex County, NJ, Pollution Control Authority Revenue, Pollution Control Amerada, 6.05%, 9/15/2034 New Jersey, Economic Development Authority Revenue, Cigarette Tax, Prerefunded, 5.75%, 6/15/2034 New Jersey, Economic Development Authority Revenue, Motor Vehicle Surplus Revenue, Series A, 5.0%, 7/1/2023, INS: NATL New Jersey, Economic Development Authority Revenue, United Methodist Homes, Series A-2, 6.625%, 7/1/2033 New Jersey, Health Care Facilities Financing Authority Revenue, St. Joseph's Health Care System, 6.625%, 7/1/2038 New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2028 New Jersey, State Health Care Facilities Financing Authority Revenue, Saint Barnabas Health, Series A, 5.625%, 7/1/2032 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.25%, 6/15/2036 Series B, 5.5%, 6/15/2031 Series A, 5.5%, 6/15/2041 New Jersey, State Turnpike Authority Revenue, Series A, 5.0%, 1/1/2035 (d) New Jersey, Tobacco Settlement Financing Corp.: Series 1A, 4.75%, 6/1/2034 Series 1-A, 5.0%, 6/1/2029 New Mexico 0.4% Farmington, NM, Pollution Control Revenue, Public Service Co. of New Mexico, Series C, 5.9%, 6/1/2040 New York 4.0% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Hudson, NY, Yards Infrastructure Corp. Revenue: Series A, 5.25%, 2/15/2047 Series A, 5.75%, 2/15/2047 Nassau, NY, Health Care Corp. Revenue, 0.16%***, 8/1/2029, LOC: TD Bank NA New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York Law School, 0.15%***, 7/1/2038, LOC: TD Bank NA New York, State Dormitory Authority Revenues, NYU Hospital Center, Series B, 5.25%, 7/1/2024 New York, State Dormitory Authority Revenues, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Dormitory Authority, Personal Income Tax Revenue, Series C, 5.0%, 3/15/2041 New York, State Energy Research & Development Authority, Consolidated Edison Co. of New York, Inc.: Series A-1, 144A, 0.15%***, 5/1/2039, LOC: Mizuho Corporate Bank Series A-2, 144A, 0.18%***, 5/1/2039, LOC: Mizuho Corporate Bank New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction: 5.0%, 12/15/2041 5.25%, 12/15/2043 New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport: AMT, 7.75%, 8/1/2031, GTY: AMR Corp. AMT, 8.0%, 8/1/2028, GTY: AMR Corp. New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project, 5.7%, 1/1/2028 Port Authority of New York & New Jersey, AMT, 5.0%, 10/1/2034 North Carolina 0.3% Charlotte, NC, Airport Revenue, Series A, 5.0%, 7/1/2039 North Carolina, Electric Revenue, Municipal Power Agency, Series F, Prerefunded, 5.5%, 1/1/2016 North Carolina, Medical Care Commission, Retirement Facilities Revenue, First Mortgage, Southminster Project, Series A, 5.625%, 10/1/2027 North Dakota 0.1% Grand Forks, ND, Health Care System Revenue, Altru Health System, 5.0%, 12/1/2032 Ohio 0.5% Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2030 Hamilton County, OH, Health Care Revenue, Life Enriching Communities Project: 6.125%, 1/1/2031 6.625%, 1/1/2046 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems Project, Series 2010, 5.75%, 11/15/2040 Oklahoma 0.4% Tulsa County, OK, Industrial Authority, Senior Living Community Revenue, Montereau, Inc. Project, Series A, 7.25%, 11/1/2045 Oregon 0.6% Clackamas County, OR, North Clackamas School District No. 12, Series B, 5.0%, 6/15/2023, INS: AGMC (a) Pennsylvania 2.5% Cumberland County, PA, Municipal Authority Revenue, Asbury Obligation Group, 6.125%, 1/1/2045 Lancaster County, PA, Hospital Authority Revenue, Brethren Village Project, Series A, 6.375%, 7/1/2030 Montgomery County, PA, Industrial Development Authority Revenue, Whitemarsh Continuing Care, 6.25%, 2/1/2035 Northampton County, PA, Hospital Authority Revenue, St. Luke's Hospital Project: Series A, 5.375%, 8/15/2028 Series A, 5.5%, 8/15/2035 Pennsylvania, Economic Development Finance Authority, U.S. Airways Group, Series B, 8.0%, 5/1/2029, GTY: U.S. Airways, Inc. Pennsylvania, Economic Development Financing Authority, Sewer Sludge Disposal Revenue, Philadelphia Biosolids Facility, 6.25%, 1/1/2032 Pennsylvania, State Turnpike Commission Revenue, Series A, 6.5%, 12/1/2036 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Philadelphia, PA, Gas Works Revenue, 5.25%, 8/1/2040 Philadelphia, PA, Hospitals & Higher Education Facilities Authority Revenue, Temple University Health Systems, Series A, 5.0%, 7/1/2034 Puerto Rico 5.1% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, General Obligation, Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, Public Improvement, Series B, 6.5%, 7/1/2037 Puerto Rico, Electric Power Authority Revenue: Series TT, 5.0%, 7/1/2032 Series TT, 5.0%, 7/1/2037 Series XX, 5.25%, 7/1/2040 Puerto Rico, Public Buildings Authority Revenue, Government Facilities, Series M, 6.25%, 7/1/2022 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 5.75%, 8/1/2037 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 South Carolina 0.7% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2031 Hardeeville, SC, Assessment Revenue, Anderson Tract Municipal Improvement District: Series B, 7.5%, 11/1/2015 Series A, 7.75%, 11/1/2039 South Carolina, Jobs Economic Development Authority Revenue, Bon Secours Health System, Series B, 5.625%, 11/15/2030 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, 5.75%, 8/1/2039 South Dakota 0.5% South Dakota, State Health & Educational Facilities Authority Revenue, Avera Health: Series B, 5.25%, 7/1/2038 Series B, 5.5%, 7/1/2035 South Dakota, State Health & Educational Facilities Authority Revenue, Sanford Health, 5.0%, 11/1/2027 Tennessee 2.8% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue: 5.0%, 12/15/2017 5.0%, 12/15/2018 Elizabethton, TN, Hospital & Healthcare Revenue, Health & Educational Facilities Board, Series B, Prerefunded, 8.0%, 7/1/2033 Jackson, TN, Hospital Revenue, Jackson-Madison Project, 5.625%, 4/1/2038 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, First Mortgage, Mountain States Health Alliance, Series A, 5.5%, 7/1/2036 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, Mountain States Health Alliance, 6.5%, 7/1/2038 Johnson City, TN, Hospital & Healthcare Revenue, Health & Educational Facilities Board Hospital, Series A, Prerefunded, 7.5%, 7/1/2033 Tennessee, Energy Acquisition Corp., Gas Revenue: Series C, 5.0%, 2/1/2027 Series A, 5.25%, 9/1/2018 Texas 11.7% Abilene, TX, Hospital & Healthcare Revenue, Health Facilities, Sears Methodist Retirement Facilities, Series A, 7.0%, 11/15/2033 Abilene, TX, Senior Care Revenue, Health Facilities Development, Sears Methodist Retirement Facilities, Series A, 5.9%, 11/15/2025 Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A, 3.375%, 4/1/2027 (c) Bexar County, TX, Health Facilities Development Corp. Revenue, Army Retirement Residence Project, 6.2%, 7/1/2045 Brazos River, TX, Harbor Navigation District, Brazoria County Environmental Health, Dow Chemical Co. Project: Series B-2, 4.95%, 5/15/2033 Series A-3, AMT, 5.125%, 5/15/2033 Brazos River, TX, Pollution Control Authority Revenue, Series D-1, 144A, AMT, 8.25%, 5/1/2033 Cass County, TX, Industrial Development Corp., Environmental Improvement Revenue, International Paper Co. Projects, Series A, 9.25%, 3/1/2024 Central Texas, Regional Mobility Authority Revenue, Capital Appreciation: Zero Coupon, 1/1/2030 Zero Coupon, 1/1/2032 Central Texas, Regional Mobility Authority Revenue, Senior Lien, 6.0%, 1/1/2041 Houston, TX, Airport Systems Revenue, Series B, 5.0%, 7/1/2032 Houston, TX, Airport Systems Revenue, Special Facilities Continental Airlines, Inc. Terminal Projects, AMT, 6.625%, 7/15/2038 Houston, TX, Transportation/Tolls Revenue, Special Facilities, Continental Airlines, Inc., Series E, AMT, 6.75%, 7/1/2029 La Vernia, TX, Higher Education Finance Corp. Revenue, Lifeschools of Dallas: Series A, 7.25%, 8/15/2031 Series A, 7.5%, 8/15/2041 Lewisville, TX, Combination Contract Revenue, 144A, 6.75%, 10/1/2032 Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, AEP Texas Central Co. Project, Series A, 4.4%, 5/1/2030, INS: AMBAC Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, Central Power & Light Co. Project, Series A, 6.3%, 11/1/2029 North Texas, Tollway Authority Revenue: First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 First Tier, Series A, 6.25%, 1/1/2039 San Antonio, TX, Convention Center Hotel Finance Corp., Contract Revenue, Empowerment Zone, Series A, AMT, 5.0%, 7/15/2039, INS: AMBAC Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Baylor Health Care System Project, Series E, 0.16%***, 11/15/2050, LOC: Wells Fargo Bank NA Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facility, Mirador Project: Series A, 8.125%, 11/15/2039 Series A, 8.25%, 11/15/2044 Texas, Dallas/Fort Worth International Airport Revenue: Series B, 5.0%, 11/1/2035 Series D, 5.0%, 11/1/2035 Series A, 5.25%, 11/1/2038 Texas, Industrial Development Revenue, Waste Disposal Authority, Series A, AMT, 6.1%, 8/1/2024 Texas, Love Field Airport Modernization Corp., Special Facilities Revenue, Southwest Airlines Co. Project, 5.25%, 11/1/2040 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series D, 5.625%, 12/15/2017 Series D, 6.25%, 12/15/2026 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue, 5.5%, 8/1/2020 Texas, Uptown Development Authority, Tax Increment Contract Revenue, Infrastructure Improvement Facilities, 5.5%, 9/1/2029 Travis County, TX, Health Facilities Development Corp. Revenue, Westminster Manor Health: 7.0%, 11/1/2030 7.125%, 11/1/2040 Virginia 0.6% Virginia, Marquis Community Development Authority Revenue: Series C, Zero Coupon, 9/1/2041 Series B, 5.625%, 9/1/2041 Virginia, Mosaic District Comunity Development Authority Revenue, Series A, 6.875%, 3/1/2036 Virginia, Peninsula Ports Authority, Residential Care Facility Revenue, Virginia Baptist Homes, Series C, 5.4%, 12/1/2033 Virginia, State Small Business Financing Authority Revenue, Elizabeth River Crossings LLC Project, AMT, 6.0%, 1/1/2037 Washington 1.8% Klickitat County, WA, Public Hospital District No. 2 Revenue, Skyline Hospital, 6.5%, 12/1/2038 Washington, Electric Revenue, Public Power Supply System, Nuclear Project No. 3, Series B, 7.125%, 7/1/2016 Washington, Port of Seattle Revenue, Series A, 5.0%, 8/1/2033 Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center: Series B, 5.75%, 8/15/2037, INS: ACA Series A, 6.125%, 8/15/2037 West Virginia 0.7% West Virginia, State Hospital Finance Authority Revenue, Charleston Medical Center, Series A, 5.625%, 9/1/2032 West Virginia, State Hospital Finance Authority Revenue, Thomas Health Systems: 6.5%, 10/1/2028 6.5%, 10/1/2038 Wisconsin 1.2% Wisconsin, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Aurora Health Care, Inc., 6.875%, 4/15/2030 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.625%, 4/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, Beaver Dam Community Hospitals, Inc., Series A, 6.75%, 8/15/2034 Wisconsin, State Health & Educational Facilities Authority Revenue, Ministry Health Care, Series C, 5.0%, 8/15/2032 Wisconsin, State Health & Educational Facilities Authority Revenue, St. John's Communities, Inc., Series A, 7.625%, 9/15/2039 Wisconsin, State Health & Educational Facilities Authority, Oakwood Village, Series B, 0.14%***, 8/15/2030, LOC: M&I Marshall & Ilsley Multi-State 0.1% Non-Profit Preferred Funding Trust I, Series A1, 4.22%, 9/15/2037 Total Municipal Bonds and Notes (Cost $1,719,832,161) Municipal Inverse Floating Rate Notes (e) 14.2% California 0.2% San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (f) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (f) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.163%, 11/1/2015 Leverage Factor at purchase date: 2 to 1 Hawaii 0.6% Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2027 (f) Trust: Hawaii, State General Obligation, Series 2867, 144A, 17.78%, 5/1/2016, Leverage Factor at purchase date: 4 to 1 Louisiana 0.6% Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2033 (f) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2034 (f) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2035 (f) Trust: Louisiana, State Gas & Fuels Tax Revenue, Series 3806, 144A, 9.288%, 5/1/2018, Leverage Factor at purchase date: 2 to 1 Nevada 2.2% Clark County, NV, School District, Series C, 5.0%, 6/15/2021 (f) Clark County, NV, School District, Series C, 5.0%, 6/15/2022 (f) Clark County, NV, School District, Series C, 5.0%, 6/15/2023 (f) Trust: Clark County, NV, School Improvements, Series 2008-1153, 144A, 9.201%, 6/15/2015, Leverage Factor at purchase date: 2 to 1 Las Vegas Valley, NV, General Obligation, Water District, Series A, 5.0%, 2/1/2035 (f) Las Vegas Valley, NV, General Obligation, Water District, Series A, 5.0%, 2/1/2036 (f) Trust: Las Vegas Valley, NV, General Obligation, Water District, 144A, 9.288%, 2/1/2016, Leverage Factor at purchase date: 2 to 1 New York 2.0% New York, State Dormitory Authority Revenues, Personal Income Tax Revenue, Series A, 5.0%, 3/15/2023 (f) Trust: New York, State Dormitory Authority Revenues, Secondary Issues, Series 1955-2, 144A, 17.854%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York, State Dormitory Authority, Personal Income Tax Revenue, Series F, 5.0%, 2/15/2035 (f) Trust: New York, State Dormitory Authority Revenues, Series 4688, 144A, 9.28%, 3/15/2024, Leverage Factor at purchase date: 2 to 1 New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2025 (f) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2026 (f) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2027 (f) Trust: New York, State Environmental Facilities Corp., Clean Drinking Water, Series 2870, 144A, 16.231%, 12/15/2015, Leverage Factor at purchase date: 3.6 to 1 New York City, NY, Transitional Finance Authority Revenue, Series C-1, 5.0%, 11/1/2027 (f) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 2072, 144A, 11.15%, 11/1/2027, Leverage Factor at purchase date: 2.5 to 1 Ohio 0.7% Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.125%, 1/1/2028 (f) Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2033 (f) Trust: Ohio, State Higher Educational Revenue, Series 3139, 144A, 14.379%, 1/1/2016, Leverage Factor at purchase date: 3 to 1 Pennsylvania 2.2% Pennsylvania, State General Obligation, Series A, 5.0%, 8/1/2023 (f) Trust: Pennsylvania, State General Obligation, Series R-11505-1, 144A, 43.77%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Pennsylvania, State Revenue Bond, Series A, 5.0%, 8/1/2024 (f) Trust: Pennsylvania, State Revenue Bond, Series 2720, 144A, 12.606%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Tennessee 0.9% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2024 (f) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-1, 144A, 17.866%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Texas 2.9% Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2024 (f) Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2025 (f) Trust: Conroe, TX, Independent School District, Series 2487, 144A, 17.748%, 2/15/2014, Leverage Factor at purchase date: 4 to 1 Harris County, TX, Flood Control District, Series A, 5.0%, 10/1/2034 (f) Trust: Harris County, TX, Flood Control District, Series 4692, 144A, 9.38%, 10/11/2018, Leverage Factor at purchase date: 2 to 1 San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2024 (f) Trust: San Antonio, TX, Electric & Gas Revenue, Series 2957, 144A, 13.52%, 2/1/2016, Leverage Factor at purchase date: 3 to 1 Texas, North East Independent School District, School Building, Series A, 5.0%, 8/1/2024 (f) Trust: Texas, North East Independent School District, Series 2355, 144A, 22.16%, 8/1/2015, Leverage Factor at purchase date: 5 to 1 Texas, State Transportation Commission Revenue, 5.0%, 4/1/2026 (f) Trust: Texas, State Transportation Commission Revenue, Series 2563, 144A, 22.04%, 4/1/2015, Leverage Factor at purchase date: 5 to 1 Washington 1.9% Washington, Energy Northwest Electric Revenue, Columbia Generating Station, Series A, 5.0%, 7/1/2024 (f) Trust: Washington, Energy Northwest Electric Revenue, Series 2301, 144A, 22.16%, 7/1/2014, Leverage Factor at purchase date: 5 to 1 Washington, State General Obligation, Series A, 5.0%, 7/1/2025 (f) Trust: Washington, State General Obligation, Series 2154, 144A, 22.16%, 7/1/2015, Leverage Factor at purchase date: 5 to 1 Washington, State General Obligation, Series 2007A, 5.0%, 7/1/2023, INS: AGMC (f) Trust: Washington, State General Obligation, Series 2302, 144A, 22.16%, 7/1/2014, Leverage Factor at purchase date: 5 to 1 Washington, State Public Power Supply System, Nuclear Project No. 2, 10.09%, 7/1/2012 Total Municipal Inverse Floating Rate Notes (Cost $255,255,986) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,975,088,147)+ Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A (c) % 4/1/2027 Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project, AMT* % 9/1/2035 Florida, Special Assessment Revenue, East Park Community Development District, Series A* % 5/1/2039 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A* % 9/1/2031 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2010 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2011 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2012 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2013 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2014 Mashantucket, CT, Sports, Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* % 9/1/2012 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier* % 1/1/2030 60 North Manchester, IN, Peabody Retirement Community Project Revenue, Series A (b) % 7/1/2033 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2012. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2012. + The cost for federal income tax purposes was $1,971,048,095. At May 31, 2012, net unrealized appreciation for all securities based on tax cost was $180,287,337. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $214,645,304 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $34,357,967. (a) At May 31, 2012, this security has been pledged, in whole or in part, as collateral for open interest rate swaps. (b) Partial interest-paying security. The rate shown represents 38% of the original coupon rate. (c) Partial interest-paying security. The rate shown represents 50% of the original coupon rate. (d) When-issued security. (e) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (f) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ACA: ACA Financial Guaranty Corp. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement At May 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 4/23/2013 4/23/2031 1 Fixed — 2.78% Floating — LIBOR ) — ) 2/28/2013 2/28/2032 1 Fixed — 2.74% Floating — LIBOR ) — ) 4/22/2013 4/22/2033 2 Fixed — 2.899% Floating — LIBOR ) — ) 4/24/2013 4/24/2033 1 Fixed — 2.855% Floating — LIBOR ) — ) 5/10/2013 5/10/2033 3 Fixed — 2.815% Floating — LIBOR ) — ) 10/25/2012 10/25/2033 1 Fixed — 3.09% Floating — LIBOR ) — ) 4/25/2013 4/25/2034 1 Fixed — 2.92% Floating — LIBOR ) — ) Total unrealized depreciation ) Counterparties: 1 JPMorgan Chase Securities, Inc. 2 Merrill Lynch & Co., Inc. 3 Barclays Bank PLC LIBOR: London Interbank Offered Rate For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (g) $
